Two judgments of the County Court, Westchester County, both rendered January 19, 1971, one as to defendant Ulrich and the other as to defendant Lazarus, and order of the same court, dated May 13, 1969, as to defendant Ulrich, affirmed. In our judgment the allegations in the affidavit in support of the application for a search warrant were sufficient to establish probable cause. The reliability of the informant, the New York City Police Department, is unassailed. The reliability of their information that a certain telephone was being used in furtherance of bookmaking activities was corroborated when a criminal investigator from the Westchester County Sheriff’s Office called the number given in the tip and proceeded to place a bet (Spinelli v. United States, 393 U. S. 410; People v. Cerrato, 24 N Y 2d 1; People v. Marshall, 13 N Y 2d 28). Munder, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.